DETAILED ACTION
Claims 1-20 are pending.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The current abstract is less than 50 words in length and does not describe the disclosure with sufficient detail to assist readers in deciding whether there is a need for consulting the full patent text for details. 
Claim Objections
Claims 7, 13, and 19 are objected to because of the following informalities:  claim 7 recites “cause” in line 5 which should be “causing” for verb tense agreement; claim 13 recites “cause” in line 5 which should be “causing” for verb tense agreement; claim 19 recites “cause” in line 4 which should be “causing” for verb tense agreement.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the plurality of needle receptacles" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”. 
Claim 16 recites the limitation "the supply of thread" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”.  It is further unclear if this claim should be dependent on claim 15. 
The dependent claims inherit(s) the deficiency by nature of dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okada (US 6045016).
Regarding claim 1 Okada describes a method comprising: receiving a supply of thread (see Fig. 1 depicting spool);
receiving, at each needle receptacle (needle holders 2A, 2B, Fig. 10) of the plurality of needle receptacles (2A, 2B), a needle of a plurality of needles (needles 9a, 9b);
receiving, from the supply of thread, a portion of the thread (thread T); 
receiving a selection of a threader arm (thread pushers 3a’, 3a’’, 3b’, 3b’’) of a plurality of threader arms, wherein each threader arm is associated with a needle receptacle of the plurality of needle receptacles (see Fig. 10); and causing the selected threader arm to push the portion of the thread through an eye (eye 90) of the needle of the plurality of needles received at the needle receptacle of the plurality of needle receptacles that is associated with the selected threader arm (see Figs. 8-9 and col. 6, ll. 16-30).
Regarding claim 2, the method of Okada includes wherein the supply of thread comprises one or more spools of thread (see Fig. 1 depicting spool of thread).
Regarding claim 3, the method of Okada includes wherein the plurality of needles comprises a plurality of hair sewing needles (the needles depicted are fully capable of being utilize to sew hair).
Regarding claim 4, the method of Okada include wherein receiving the portion of the thread comprises receiving the portion the thread at a slotted receptacle of a plurality of slotted receptacles (see annotated Figs. 1 and 10 below).

    PNG
    media_image1.png
    673
    664
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    675
    650
    media_image2.png
    Greyscale

Regarding claim 5, the method of Okada includes wherein receiving the portion of the thread comprises receiving, from the supply of thread, a different portion of the thread at each slotted receptacle of a plurality of slotted receptacles (the needles cannot be threaded with the same portion of thread, they must be different portions of thread, the thread pushers are operated simultaneously for threading and must thread different areas of the thread through the needles, col. 6, ll. 42-57).
Regarding claim 6, the method of Okada includes wherein receiving the selection of the threader arm comprises receiving the selection via one or more of a rotary knob, or a user interface (via operating portions 4a’ and 4b’ which can at least be considered a user interface).
Regarding claim 7, the method of Okada includes wherein causing the selected threader arm to push the portion of the thread through the eye of the needle comprises:
causing, based on an interaction with an interactive element (operating portions 4a’ and 4b’), the selected threader arm (3a’, 3a’’, 3b’, 3b’’) to rotate from a set position; cause, based on the rotation from the set position, a portion of the selected threader arm to push the portion of the thread through the eye of the needle (see Figs. 8-9 and col. 6, ll. 16-30); and causing, based on the selected threader arm pushing the portion of the thread through the eye, the selected threader arm to return to the set position (see col. 5, ll. 43-51 describing that springs restore the pushers to their original places after guiding a thread through an eye of a needle).

Regarding claim 8, Okada describes a method comprising receiving a supply of thread (see Fig. 1 depicting spool); 
receiving, at each needle receptacle (needle holders 2A, 2B, Fig. 10) of a plurality of needle receptacles (2A, 2B), a portion of thread (thread T, see Figs. 8 and 9 depicting thread extending through the needle receptacle, col. 5, ll. 64-67 – col. 6, ll. 1-2) from the supply of thread, wherein each needle receptacle of the plurality of needle receptacles is associated with a respective threader arm (thread pushers 3a’, 3a’’, 3b’, 3b’’) of a plurality of threader arms; 
receiving, at each needle receptacle of the plurality of needle receptacles, a needle (needles 9a, 9b) of a plurality of needles; 
receiving an interaction with an interface (via operating portions 4a’ and 4b’ which can at least be considered a user interface); and causing based on the interaction, one or more threader arms of the plurality of threader arms to push the respective portion of the thread through an eye of the respective needle of the plurality of needles received at the needle receptacle of the plurality of needle receptacles that is associated with the selected threader arm (col. 5, ll. 64-67 – col. 6, ll. 1-2).
Regarding claim 9, the method of Okada includes wherein the supply of thread comprises one or more spools of thread (see spool in Fig. 1).
Regarding claim 10, the method of Okada includes wherein the plurality of needles (9a, 9b) comprise a plurality of hair sewing needles (the needles depicted are fully capable of being utilize to sew hair).
Regarding claim 11, the method of Okada includes wherein the interaction comprises a selection of the one or more threader arms (movement direction is selected based on which way the portions 4a’ and 4b’ are moved).
Regarding claim 12, the method of Okada includes wherein the interface (4a’ and 4b’) comprises one or more of a rotary knob, a button, and a lever (are at least levers).

Regarding claim 13, the method of Okada includes wherein causing the one or more threader arms to push the respective portion of the thread through the eye of the respective needle comprises:
causing, based on the interaction, the one or more threader arms to each rotate from a respective position; cause, based on the one or more threader arms rotating from the respective positions (3a’, 3a’’, 3b’, 3b’’), a portion of the one or more threader arms to push the respective portion of the thread through the eye of the respective needle (see Figs. 8-9 and col. 6, ll. 16-30); and 
causing, based on the one or more threader arms pushing the respective portion of the thread through the eye of the respective needle, the one or more threader arms to return to the respective positions (see col. 5, ll. 43-51 describing that springs restore the pushers to their original places after guiding a thread through an eye of a needle).

Regarding claim 14, Okada describes a method of positioning, via a slotted receptacle (see annotated Fig. 10, see Fig. 1 for positioning of thread), a portion of thread (thread T); positioning, via a needle receptacle (needle holders 2A, 2B, Fig. 10), a portion of a needle (needles 9a, 9b), wherein the portion of the needle comprises an eye (eye 90); receiving a selection of a threader arm of a plurality of threader arms (thread pushers 3a’, 3a’’, 3b’, 3b’’); and causing, based on the selection, the threader arm to push the portion of the thread into the eye of the needle (thread T, see Figs. 8 and 9 depicting thread extending through the needle receptacle via thread pushers, col. 5, ll. 64-67 – col. 6, ll. 1-2).

    PNG
    media_image3.png
    692
    812
    media_image3.png
    Greyscale

Regarding claim 15, the method of Okada comprising receiving the portion of the thread from a supply of thread (see Fig. 1, from a spool).
Regarding claim 16, the method of Okada includes wherein the supply of thread comprises one or more spools of thread (see Fig. 1, spool).
Regarding claim 17, the method of Okada includes wherein the needle comprises a hair sewing needle (the needles depicted are fully capable of being utilize to sew hair).
Regarding claim 18, the method of Okada includes wherein receiving the selection of the threader arm comprises receiving the selection via one or more of a rotary knob, a button, or a user interface (via operating portions 4a’ and 4b’ which can at least be considered a user interface).
Regarding claim 19, the method of Okada includes wherein causing the threader arm to push the portion of the thread into the eye of the needle comprises: 
causing the threader arm to rotate from a position (from position of Fig. 2); cause, based on the rotation from the position, a portion of the threader arm to push the portion of the thread through the eye (see Fig. 5, col. 6, ll. 16-30); and causing, based on the threader arm pushing the portion of the thread through the eye, the threader arm to return to the position (see col. 5, ll. 43-51 describing that springs restore the pushers to their original places after guiding a thread through an eye of a needle).
Regarding claim 20, the method of Okada includes: positioning, via another slotted receptacle (see annotated Fig. 1 above), another portion of thread (thread T); positioning, via another needle receptacle (2B), a portion of another needle (9B), wherein the portion of the another needle comprises an eye (eye 90); receiving a selection of another threader arm of the plurality of threader arms thread pushers 3a’, 3a’’, 3b’, 3b’’); and causing, based on the selection, the another threader arm to push the another portion of the thread into the eye of the another needle (col. 5, ll. 64-67 – col. 6, ll. 1-2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Von Ullisperger et al. (US 2679959) and Kawaguchi (JP 2000051561) could be utilized for anticipatory or obviousness-type rejections as they include many of the same structures as to those claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK J. LYNCH/Examiner, Art Unit 3732